UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0 – 20660 DIRECT INSITE CORP. (Exact name of registrant as specified in its charter) Delaware 11-2895590 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 13450 West Sunrise Boulevard, Suite 510, Sunrise, FL (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (631) 873-2900 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [ X ] The number of shares of $.0001 par value stock outstanding as of November 10, 2010 was: 11,650,823 PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements. Condensed Consolidated Balance Sheets as of September 30, 2010 (Unaudited) and December 31, 2009 3 Condensed Consolidated Statements of Income For the Three and Nine Months Ended September 30, 2010 and 2009 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows For the Nine Months Ended September 30, 2010 and 2009 (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosure About Market Risk 17 Item 4T. Controls and Procedures 17 PART II – OTHER INFORMATION Item 6. Exhibits 19 Signatures 20 CERTIFICATIONS Exhibits 2 DIRECT INSITE CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2, 2009 (In thousands, except share data) September30, 2010 December 31, (Unaudited) ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $0 in 2010 and 2009 Deferred tax asset – current Prepaid expenses and other current assets 77 76 Total current assets Property and equipment, net Deferred tax asset Other assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities Accounts payable and accrued expenses $ $ Current portion of capital lease obligations 1 6 Current portion of notes payable Warrant liability Dividends payable 26 Deferred revenue 70 75 Total current liabilities Notes payable, net of current portion Total liabilities Series C Redeemable Preferred stock, 0 shares issued and outstanding in 2010 and 1,000 shares issued and outstanding in 2009; liquidation preference of $1,000,000 1,000 Commitments and contingencies Shareholders’ equity Preferred stock, $0.0001 par value; 2,000,000 shares authorized; Series D Redeemable Preferred, 0 shares issued and outstanding in 2010 and 100 shares issued and outstanding in 2009; liquidation preference of $100,000. Common stock, $0.0001 par value; 50,000,000 shares authorized;11,637,633and 11,216,158shares issued in 2010 and 2009, respectively; and 11,597,706and 11,176,231 shares outstanding in 2010 and 2009, respectively 1 1 Additional paid-in capital Accumulated deficit ) Common stock in treasury, at cost- 24,371 shares ) Total shareholders’ equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ See notes to condensed consolidated financial statements. 3 DIRECT INSITE CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2010 and 2009 (in thousands, except per share data) Three Months Ended Nine Months Ended September 30, September 30, Revenue $ Costs and expenses Operations, research and development Sales and marketing General and administrative Depreciation and amortization 64 87 Operating income Other (income) expense Change in fair value of warrant liability ) Other income, net (1
